 



Exhibit 10.56

AMENDMENT NO. 2

STARTEK, INC.

STOCK OPTION PLAN

     This Amendment No. 2 is effective as of May 7, 2004 with respect to the
Stock Option Plan (the “Plan”) of StarTek, Inc. (the “Company”).

     The Board of Directors of the Company recommended and the stockholders of
the Company approved on May 7, 2004 an amendment to Section 4 of the Plan to
increase the aggregate number of shares of Common Stock that may be issued under
Options granted under the Plan from 1,585,000 to 1,835,000.

     All defined terms not otherwise defined herein shall have the meaning set
for in the Plan.

     The Plan is hereby amended as follows:

     1. Section 4 of the Plan is amended by deleting “1,585,000” and inserting
in lieu thereof “1,835,000.”

     Except as amended hereby, the Plan is unchanged and remains in full force
and effect.

